Title: To Alexander Hamilton from Ambrose Vasse, [21 November 1792]
From: Vasse, Ambrose
To: Hamilton, Alexander


[Philadelphia, November 21, 1792.] “As a Citizen of the United States I beg leave to solicit through your mediation my Country’s protection in an affair which interests not only me personally, but even the American Trade in general. Engaged in the Hispaniola business, I have thro my Correspondents Messrs Coopman & Co of Cape François sold to the Administration of that Colony sundry provisions to a large amount and at such reduced prices as to leave barely a proffit equal to the freight—for the neat proceeds whereof the House at Cape François remitted to me thro the channell of their agents here Bills drawn by said Administration on Mr De la Forest Consul General of France in this City: the acceptance of said Bills has been refused & consequently the payment remains very uncertain. Mr De La Forests Advertisement in the Papers of this day declares positively that they will not be paid as their dates are later than the 9th of September.… May I flatter myself that you will honor me with your protection and will use your influence with the minister of France, in order to obtain Justice as well for myself as for my fellow Countrymen and sufferers and to prevail on him to authorise Mr De la Forest to accept & pay all the drafts, drawn on him by the Administration of Hispaniola and most particularly such as have been drawn upon the abovementioned Circumstances.”
